Citation Nr: 0322264	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  96-49 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an ear disorder, to 
include tinnitus.

2.  Entitlement to service connection for carpal tunnel 
syndrome. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel 


INTRODUCTION

The veteran had active duty service from May 1985 to January 
1994.  

This appeal was previously before the Board of Veterans' 
Appeals (Board) from a September 1995 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  The Board remanded this issue to 
the RO in October 1998.  In September 2002, the Board ordered 
further development pursuant to the provisions of 38 C.F.R. § 
19.9(a)(2) (2002).  


REMAND

In accordance with the September 2002 order, the Board's 
evidence development unit secured additional VA examination 
addressing the issue of entitlement to service connection for 
an ear disorder.  Unfortunately, the January 2003 examination 
report is not in compliance with the Board's order.  Further, 
on May 1, 2003, the provisions of 38 C.F.R. § 19.9(a)(2) were 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  As a 
consequence, certain portions of the Board's order also 
remain incomplete.  Accordingly, further development is in 
order.

Therefore, this case is REMANDED for the following action:

1.  The RO should return the claims 
folder and the January 2003 VA 
examination report to the audiologist who 
prepared it at the Louisville, Kentucky 
VA Medical Center.  The audiologist shall 
review all of the evidence of record, and 
state whether it is at least as likely as 
not that the veteran incurred an ear 
disorder, to include tinnitus, while on 
active duty.   In this respect, the 
audiologist should note that the veteran 
reports having been exposed to noise from 
the flight line while serving in a supply 
squadron.  

If that examiner is not available, the RO 
should arrange for the veteran to be 
afforded a new otolaryngological 
examination.  Send the claims folder to 
the examiner for review.  The examiner 
must review all evidence of record, and 
state whether it is at least as likely as 
not that the veteran incurred an ear 
disorder, to include tinnitus, while on 
active duty.   Advise the examiner that 
the veteran reports having been exposed 
to noise from the flight line while 
serving in a supply squadron.  

2.  The RO should attempt to obtain all 
medical records, to include records 
pertaining to nerve conduction studies 
performed in 1994, from Toyota Motor 
Manufacturing, 1001 Cherry Blossom Way, 
Georgetown, Kentucky 40324.

3.  The RO should also attempt to obtain 
all medical records from James E. 
McKiernan, Jr., M.D., 6400 Dutchmans 
Parkway, Louisville, Kentucky 40205.  
Treatment purportedly began in 1994.

4.  Thereafter the RO must readjudicate 
the issues of entitlement to service 
connection for carpal tunnel syndrome, 
and an ear disorder to include tinnitus 
on the basis of all the evidence on file 
and all governing legal authority, 
including the VCAA.  If the benefits 
sought on appeal continue to be denied, 
the veteran must be provided with a 
supplemental statement of the case citing 
all pertinent evidence and dispositive 
legal authority.  The RO must ensure that 
the provisions in Quartuccio v. Principi, 
16 Vet. App. 183 (2002), have been fully 
complied with and that the appellant has 
been provided specific notice explaining 
what evidence he must submit and what 
evidence VA will secure in developing his 
claims.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


